DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,143,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are directed a majority of the same structure of the patented claims. While slight differences may exist, the structure is substantially the same when the claims are viewed as a whole and in view of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musgrave, US Patent No. 3,710,497.
Regarding claim 1, Musgrave discloses a magazine loading device (figures 3 and 4 for example) comprising: a cartridge retainer (50) having opposed first and second ends; and a first magazine adapter (31/30) selectively coupled to said second end of said cartridge retainer (figure 4), wherein said first magazine adaptor is configured to engage with a first magazine (10) (figure 4), and wherein said cartridge retainer is configured to retain a first set of cartridges for loading into the first magazine (figure 4 and 3:11-17).
Regarding claim 2, Musgrave further discloses a second magazine adapter (30/32) for selectively coupling to said second end of said cartridge retainer, said second magazine adapter being configured to engage with a second magazine, wherein said cartridge retainer is configured to retain a second set of cartridges for loading into the second magazine (2:42-61 and 3:11-24 disclose the retainer being configured for two different magazines).


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., hereafter Brown, US Patent No. 4,614,502.
Regarding claim 1, Brown discloses a magazine loading device (figures 3 and 4 for example) comprising: a cartridge retainer (18) having opposed first and second ends; and a first magazine adapter (72) selectively coupled to said second end of said cartridge retainer, wherein said first magazine adaptor is configured to engage with a first magazine (53) (figure 4), and wherein said cartridge retainer is configured to retain a first set of cartridges for loading into the first magazine (figures 3 and 4).
Regarding claim 2, Brown further discloses a second magazine adapter (given the broadest reasonable interpretation, the magazine adapter 72 is an adapter for a second magazine and thus a second magazine adapter) for selectively coupling to said second end of said cartridge retainer, said second magazine adapter being configured to engage with a second magazine, wherein said cartridge retainer is configured to retain a second set of cartridges for loading into the second magazine (as currently claimed, the second magazine adapter does not require a magazine different than the first or having capacity for a different cartridge. Therefore, the magazine adapter of Brown meets the claim limitations because it can be used in conjunction with a second magazine with the same dimensions).


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker, US Patent No. 2,462,836.
Regarding claim 1, Barker discloses a magazine loading device comprising: a cartridge retainer (1) having opposed first and second ends; and a first magazine adapter (3) selectively coupled to said second end of said cartridge retainer, wherein said first magazine adaptor is configured to engage with a first magazine (8) (figures 1-5 and 2:26-55), and wherein said cartridge retainer is configured to retain a first set of cartridges for loading into the first magazine (figures 1-5).
Regarding claim 2, Barker further discloses a second magazine adapter (given the broadest reasonable interpretation, the magazine adapter 3 is an adapter for a second magazine and thus a second magazine adapter) for selectively coupling to said second end of said cartridge retainer, said second magazine adapter being configured to engage with a second magazine, wherein said cartridge retainer is configured to retain a second set of cartridges for loading into the second magazine (as currently claimed, the second magazine adapter does not require a magazine different than the first or having capacity for a different cartridge. Therefore, the magazine adapter of Barker meets the claim limitations because it can be used in conjunction with a second magazine with the same dimensions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave.
Regarding claims 3-5, Musgrave discloses loading various cartridges (2:47-49); however, Musgrave does not specifically disclose the first and second magazines require cartridges having first and second diameters and the first diameter is different from the second diameter and the first cartridges are either too large or too small for the second magazine. Nonetheless, cartridges of various sizes are known to have different diameters or lengths and cartridges not designed for use with a magazine are either too large or too small and it would have been an obvious matter of design choice to select the cartridges with the appropriate diameters and lengths suitable for the magazine, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claims 6-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and approval of a Terminal Disclaimer to overcome the double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641